United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.S., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Los Angeles, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-2092
Issued: July 22, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On August 17, 2009 appellant filed a timely appeal from the February 23, 2009 merit
decision of the Office of Workers’ Compensation Programs denying her recurrence of disability
claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of
this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained a
recurrence of total disability from April 24 to May 9, 2008 due to her May 17, 2006 work injury.
FACTUAL HISTORY
The Office accepted that on May 17, 2006 appellant, then a 57-year-old nurse, sustained
adhesive capsulitis of her left shoulder due to her work duties on that date. Appellant stopped
work on June 18, 2006 and returned to work on July 17, 2006 in a limited-duty nursing position

on a full-time basis.1 In accordance with the recommendations of her attending physicians, the
position did not require her to lift, push, pull or engage in overhead reaching with her left
shoulder. The Office paid wage-loss compensation for periods of disability.
On February 14, 2007 Dr. James A. Shankwiler, an attending Board-certified orthopedic
surgeon, stated that appellant reported persistent moderate-to-dull aching along the anterior
aspect of her left shoulder. On examination appellant could actively forward flex her left
shoulder about 150 degrees, abduct 140 degrees and externally rotate up to 20 degrees. Her left
shoulder could be passively brought up to 160 degrees of forward flexion and could be passively
externally rotated to 35 degrees with discomfort at all extremes of motion. Dr. Shankwiler found
that appellant had positive impingement and impingement reinforcement at the left shoulder. He
diagnosed adhesive capsulitis of the left shoulder with underlying residual rotator cuff
tendinopathy and indicated that appellant could continue her nursing work with breaks from
repetitive reaching, grasping and use of the left arm as necessary, no lifting more than five
pounds with the left arm and no engaging in overhead activity with the left arm.
In October 2007 appellant began working in a limited-duty position which restricted her
from lifting more than five pounds and performing work above shoulder level with her left arm.
She was allowed to take breaks from performing computer work every 20 minutes.2
On November 20, 2007 Dr. Shankwiler stated that appellant reported working in the
daycare center at the employing establishment where she occasionally transferred patients.
Appellant indicated that for the most part she was able to perform this work with minimal
discomfort. Dr. Shankwiler stated that on physical examination appellant was able to actively
forward flex her left shoulder to 165 degrees, abduct to 160 degrees and externally rotate to 70
degrees. Passive motion of her left shoulder was to 170 degrees of forward flexion with positive
impingement and impingement reinforcement. Dr. Shankwiler diagnosed improved adhesive
capsulitis of appellant’s left shoulder with underlying rotator cuff tendinopathy and
compensatory impingement of her right shoulder and cervicalgia.3 He stated that appellant
should continue to be restricted from working above her shoulder level and lifting more than 10
pounds and that she should be able to take breaks from repetitive reaching, grasping and use of
the left arm.

1

The findings of June 2006 magnetic resonance imaging scan testing of appellant’s left shoulder showed mild
rotator cuff tendinopathy without tear.
2

It appears that part of the job required appellant to perform her restricted nursing duties in an adult daycare
center of the employment establishment. The job involved admitting new patients, entering encounter codes for the
care provided, producing periodic nursing notes, supervising the nursing assistants and the medical clerk in the
absence of the charge nurse, participating in a weekly interdisciplinary team meeting, handling patient case
management for assignment patients, leading patients in group activities and supervising patients for safety. The
duties did not require “excessive walking, sitting, lifting or pulling.”
3

It should be noted that the Office has not accepted that appellant sustained a work-related right shoulder or neck
condition.

2

In early 2008, Dr. Shankwiler recommended that appellant not work above her shoulder
level and should take breaks every 20 minutes from working on the computer.4 On March 3,
2008 he noted that she had been under his care for adhesive capsulitis of the left shoulder with
underlying rotator cuff tendinopathy and a history of compensatory impingement of her right
shoulder and associated cervicalgia. Dr. Shankwiler stated, “[Appellant] has made appropriate
progress over time with physical therapy, rest and avoidance of inciting activities.”5
Appellant stopped work on April 24, 2008 and claimed that she sustained a recurrence of
total disability from April 24 to May 9, 2008 due to the May 17, 2006 work injury.6
In an April 24, 2008 report, Dr. Shankwiler stated that appellant reported that she drove
about 45 minutes to get to work and about 90 minutes to get home from work and felt this
activity caused increasing discomfort in her neck. Appellant also reported being “required to do
some pushing and pulling activities on a regular basis” and that she was “having increasing
discomfort and limitation in her neck as a result of stress on the job.” Dr. Shankwiler stated that
on motion testing of the shoulders she had active forward flexion of 160 degrees, abduction of
150 degrees and external rotation of 60 degrees on the right. Appellant had active forward
flexion of 160 degrees, abduction of 140 degrees and external rotation of 60 degrees on the left.
Passive motion was to 170 degrees of forward flexion in both shoulders. Dr. Shankwiler found
that positive impingement and impingement reinforcement were present in the left shoulder and
that increased tone was present in the cervical paraspinal musculature. Gentle cervical
compression testing caused pain in the posterior triangles of the neck, but there was no gross
Lhermitte’s sign. Dr. Shankwiler diagnosed improved adhesive capsulitis of appellant’s left
shoulder with underlying rotator cuff tendinopathy, improved compensatory impingement of her
right shoulder and cervicalgia. He advised that she could continue to work in the daycare center
as she had been doing with restrictions from working above shoulder level and lifting more than
10 pounds with her left arm. Dr. Shankwiler stated that appellant should have breaks from
repetitive reaching, grasping and use of her left arm as necessary.7
In an April 24, 2008 note, Dr. Shankwiler indicated that appellant had been under his
care for an orthopedic condition and stated that she was able to return to work on May 12, 2008.
He recommended that she not work above her shoulder level and not push, pull or lift more than
five pounds.8 Dr. Shankwiler noted that appellant should take breaks every 20 minutes from
working on the computer and otherwise take breaks as necessary.

4

Dr. Shankwiler alternated between recommending that appellant not lift more than 5 pounds and recommending
that she not lift more than 10 pounds.
5

Dr. Shankwiler also indicated that appellant should not perform bedside work, but he did not identify the
specific duties that bedside work would entail.
6

Appellant returned to work for the employing establishment on May 18, 2008.

7

Dr. Shankwiler also indicated that appellant should not engage in bedside patient duty and should drive less than
20 minutes for work duties, if possible.
8

Dr. Shankwiler did not provide a diagnosis on the form but indicated that appellant’s condition was related to
her May 17, 2006 injury.

3

On June 3, 2008 the Office requested that appellant submitted additional factual and
medical evidence to support her claim. In a June 20, 2008 report, Dr. Shankwiler detailed
physical examination findings similar to those contained in his April 24, 2008 report.9 He did
not make any reference to the period of total disability claimed by appellant, April 24 to
May 9, 2008.
In a July 2, 2008 letter, appellant asserted that her limited-duty position required her to
perform physical activities beyond those delineated by the job description. She was required to
push and pull patients in wheelchairs around the building, lift patients from sitting positions in
wheelchairs to standing positions when they went to the toilet, push and pull chairs for patients
to sit in and clean patients who soiled themselves and change their clothes. Appellant asserted
that the position required excessive walking, lifting, pushing and pulling and that she had to
spend more time driving to and from work than previously required.
In a July 23, 2008 decision, the Office denied appellant’s claim for a recurrence of total
disability from April 24 to May 9, 2008 due to her May 17, 2006 work injury. It found that she
did not establish that her limited-duty requirements changed such that she sustained a recurrence
of total disability for this period. Appellant also did not submit sufficient medical evidence to
establish such a work-related recurrence of total disability.
In July 23, August 27 and October 5, 2008 reports, Dr. Shankwiler advised that appellant
could continue to work with the restrictions previously provided. He diagnosed improved
adhesive capsulitis of appellant’s left shoulder with underlying rotator cuff tendinopathy,
improved compensatory impingement of her right shoulder, cervicalgia and right hand swelling
of ill-defined etiology with history of right long trigger finger. In July 23 and August 27, 2008
notes, Dr. Shankwiler noted that appellant was able to work on July 23 and August 27, 2008,
respectively. In an August 27, 2008 form report, he recommended work restrictions. Appellant
also resubmitted medical reports previously considered by the Office.
In an October 10, 2008 report, Dr. Shankwiler reiterated that appellant had been under his
care for adhesive capsulitis of her left shoulder with underlying rotator cuff tendinopathy and
compensatory impingement of her right shoulder with associated cervicalgia. He stated:
“On April 24, 2008, [appellant] had increasing pain and limitation in her ability to
perform her activities of daily living, as well as her job requirements. The patient
asked at that time to be restricted from return to work for a two-week period of
time to allow for resolution of her symptomatology since it was felt to be
medically necessary for appropriate care and treatment of her exacerbation at that
time. [Appellant] did quite well after this two[-]week period of rest and was able
to return back to modified duty as expected. Please afford her all due courtesy
and consideration for extensive coverage for this period of work that she was off
due to the fact that we felt it medically necessary to restrict her return to work at
that time secondary to exacerbation of her symptomatology.”

9

In a June 30, 2008 form report, Dr. Shankwiler recommended work restrictions which were similar to those
previously provided.

4

In a November 26, 2008 letter, appellant contended that she was required to push and pull
wheelchairs and lift patients such that she exceeded the physical requirements of her limited-duty
work. In an October 5, 2008 letter, Isaiah Robinson, a supervisor, stated that appellant came to
him on February 25, 2008 and complained that she was experiencing shoulder and body pain as a
result of pushing and pulling patients. He stated that he told appellant “to stop pushing and
pulling any patient in order to avoid any further aggravation.”
In a February 23, 2009 decision, the Office affirmed its July 23, 2008 decision.
LEGAL PRECEDENT
When an employee, who is disabled from the job she held when injured on account of
employment-related residuals, returns to a light-duty position or the medical evidence of record
establishes that she can perform the light-duty position, the employee has the burden to establish
by the weight of the reliable, probative and substantial evidence a recurrence of total disability
and show that she cannot perform such light duty. As part of this burden the employee must
show a change in the nature and extent of the injury-related condition or a change in the nature
and extent of the limited-duty job requirements.10
ANALYSIS
The Office accepted that appellant sustained adhesive capsulitis of her left shoulder on
May 17, 2006. Appellant returned to limited-duty work and claimed that she sustained a
recurrence of total disability from April 24 to May 9, 2008 due to her May 17, 2006 work injury.
At the time of her claimed recurrence of total disability, she was working in a limited-duty
position that restricted her from lifting more than five pounds and performing work above
shoulder level with her left arm. Appellant was allowed to take breaks from performing
computer work every 20 minutes.
On appeal, appellant contends that her limited-duty position required her to perform
physical activities beyond those delineated by the job description. She claimed that she was
required to push and pull patients in wheelchairs around the building, lift patients from sitting
positions in wheelchairs to standing positions when they went to the toilet, push and pull chairs
for patients to sit in and clean patients who soiled themselves and change their clothes.
Appellant asserted that other staff members were not always present to attend to patients’ urgent
needs. The Board finds that she did not submit sufficient evidence to establish that a change in
the nature and extent of her limited-duty job requirements caused her to sustain a recurrence of
total disability from April 24 to May 9, 2008. In an October 5, 2008 letter, Mr. Robinson, a
supervisor, stated that appellant came to him on February 25, 2008 and complained that she was
experiencing pain as a result of pushing and pulling patients. He advised that he told her “to stop
pushing and pulling any patient in order to avoid any further aggravation.” This statement does
not establish a recurrence of disability due to a change in position requirements. It merely
reflects appellant’s assertion regarding her work duties and does not contain any degree of
specificity regarding the nature and extent of the alleged work she performed. Lacking such
10

Cynthia M. Judd, 42 ECAB 246, 250 (1990); Terry R. Hedman, 38 ECAB 222, 227 (1986).

5

specificity, it does not establish that the reported activities conflicted with the physical
restrictions of her limited-duty job.
The Board further finds that appellant did not submit sufficient medical evidence to
establish that her work-related condition worsened such that she was totally disabled from
April 24 to May 9, 2008 due to her May 17, 2006 work injury. In an April 24, 2008 report,
Dr. Shankwiler, an attending Board-certified orthopedic surgeon, stated that appellant reported
that she drove about 45 minutes to get to work and about 90 minutes to get home from work and
believed this activity caused discomfort in her neck. Appellant also reported being “required to
do some pushing and pulling activities on a regular basis” and that she was “having increasing
discomfort and limitation in her neck as a result of stress on the job.” Dr. Shankwiler reported
range of motion findings for appellant’s shoulders and diagnosed improved adhesive capsulitis of
her left shoulder with underlying rotator cuff tendinopathy, improved compensatory
impingement of her right shoulder and cervicalgia.11 He advised that she could continue to work
in the daycare center as she had been doing with restrictions from working above shoulder level
and lifting more than 10 pounds with her left arm. Dr. Shankwiler added that appellant should
have breaks from repetitive reaching, grasping and use of her left arm as necessary.12 In an
April 24, 2008 separate note, he indicated that she had been under his care for an orthopedic
condition and stated that she was totally disabled until May 12, 2008.13
Although Dr. Shankwiler indicated that appellant was totally disabled from April 24 to
May 11, 2008, his reports do not establish how her work-related condition had worsened such
that she sustained a recurrence of total disability as of April 24, 2008 due to her accepted injury.
The findings on examination that Dr. Shankwiler observed in April 2008, including extensive
ability to move the left shoulder and modest pain in the left shoulder, are similar to the periodic
findings he made during the prior year he followed appellant’s condition. He did not clearly
document any worsening of the injury-related condition and the medical reports in the record do
not otherwise establish such a worsening. Dr. Shankwiler did not provide adequate medical
rationale explaining why appellant’s disability was related to the May 17, 2006 work injury. He
11

Dr. Shankwiler stated that on motion testing of the shoulders appellant had active forward flexion of 160
degrees, abduction of 150 degrees and external rotation of 60 degrees on the right. She had active forward flexion
of 160 degrees, abduction of 140 degrees and external rotation of 60 degrees on the left. Passive motion was to 170
degrees of forward flexion in both shoulders. Dr. Shankwiler indicated that positive impingement and impingement
reinforcement were present in the left shoulder and that increased tone was present in the cervical paraspinal
musculature.
12

Dr. Shankwiler also indicated that appellant should not engage in bedside patient duty and should drive less
than 20 minutes for work duties, if possible.
13

In a form report dated April 24, 2008, Dr. Shankwiler indicated that appellant could return to limited-duty work
on May 12, 2008 and recommended that when she returned to work she should not work above her shoulder level
and not push, pull or lift more than five pounds. He indicated that she should take breaks every 20 minutes from
working on the computer and otherwise take breaks as necessary. Dr. Shankwiler did not provide a diagnosis on the
form but indicated that appellant’s condition was related to her May 17, 2006 injury. The Board notes that
Dr. Shankwiler did not provide a specific description of what he meant by bedside duty and did not explain how
residuals of the May 17, 2006 work injury prevented appellant from driving for more than 20 minutes. He also did
not explain why she might need breaks in addition to those she was allowed to take after working 20 minutes on the
computer.

6

did not describe her work injury in any detail or explain how it caused a period of total disability
almost two years later.14 Dr. Shankwiler suggested that cervicalgia and right shoulder
impingement contributed to appellant’s need to stop work, but these conditions have not been
accepted as work related and the medical evidence of record does not otherwise show they are
work related. To the extent that he attributed disability to her current work activities, this does
not support a recurrence of disability.
In an October 10, 2008 report, Dr. Shankwiler stated that appellant told him on April 24,
2008 that she had increasing pain and limitation in her ability to perform her activities of daily
living, as well as her job requirements. Appellant asked at that time to be restricted from return
to work for a two-week period of time to allow for resolution of her symptomatology since it was
felt to be medically necessary for appropriate care and treatment of her exacerbation at that time.
Dr. Shankwiler indicated that appellant did quite well after this two-week period of rest and was
able to return back to modified duty as expected. He asked that this time off work be covered by
Office compensation. Dr. Shankwiler did not, however, provide any further explanation of why
appellant sustained a work-related recurrence of disability on April 24, 2008.
His
recommendation that appellant stop work appears to have principally been based on appellant’s
reported symptoms and her request to stop work rather than on objective findings on examination
and diagnostic testing.15
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she
sustained a recurrence of total disability from April 24 to May 9, 2008 due to her May 17, 2006
work injury.

14

A recurrence of disability is defined as the inability to work caused by a spontaneous change in a medical
condition which results from a previous injury or illness without an intervening injury or new exposure in the work
environment that caused illness. Donald T. Pippin, 54 ECAB 631 (2003). See 20 C.F.R. § 10.5(x).
15

Appellant submitted other medical reports of Dr. Shankwiler, but they do not pertain to the claimed period of
total disability from April 24 to May 9, 2008.

7

ORDER
IT IS HEREBY ORDERED THAT the February 23, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 22, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

8

